In an en banc petition and a response thereto, both the defendant. Dr. Samuel R. Goss, and the government agree that the fact that Dr. Goss has now served his short sentence does not render moot the district court’s two-level enhancement for obstruction of justice and the district court’s two-level enhancement for use of a special skill. In our opinion in this case, we have expressed our serious doubts about both enhancements. See op. p. 7. For the reasons we previously stated concerning these two enhancements, we now amend our previous opinion and reverse the two-level enhancement for obstruction of justice and the two-level enhancement for use of a special skill and remand to the district court for resentencing so that the collateral consequences of the imposition of these two enhancements may be removed and Dr. Goss resentenced without these two enhancements.
Accordingly, it is so ORDERED.